Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146942(19)                                                                                           Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  RUDY A. WARE,                                                                                           David F. Viviano,
           Plaintiff-Appellant,                                                                                       Justices

  v                                                                 SC: 146942
                                                                    COA: 313652
                                                                    Ingham CC: 12-001138-AA
  DEPARTMENT OF COMMUNITY
  HEALTH,
          Defendant-Appellee.

  ____________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 30, 2013
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2013
         h0923
                                                                               Clerk